Name: Council Regulation (EEC) No 1382/91 of 21 May 1991 on the submission of data on the landings of fishery products in Member States
 Type: Regulation
 Subject Matter: economic geography;  fisheries;  economic analysis
 Date Published: nan

 Avis juridique important|31991R1382Council Regulation (EEC) No 1382/91 of 21 May 1991 on the submission of data on the landings of fishery products in Member States Official Journal L 133 , 28/05/1991 P. 0001 - 0011 Finnish special edition: Chapter 4 Volume 3 P. 0164 Swedish special edition: Chapter 4 Volume 3 P. 0164 COUNCIL REGULATION (EEC) No 1382/91 of 21 May 1991 on the submission of data on the landings of fishery products in Member StatesTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, in particular, the management of the market in fishery products, as provided for in Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products (3), as last amended by Regulation (EEC) No 2886/89 (4), would be enhanced by the existence of harmonized Community statistics on the total landings of fishery products, HAS ADOPTED THIS REGULATION: Article 1 Each Member State shall submit to the Commission data on the quantity and average price of fishery products landed by Community fishing vessels in each calendar month in that Member State. For the purposes of this Regulation, landings of fishery products shall be: - the products discharged by fishing vessels or other components of the fishing fleet, - the products discharged by vessels of Member States in non-Community ports and covered by Document T2M of Commission Regulation (EEC) No 137/79 (5) and - the products trans-shipped to vessels of third countries from Community fishing vessels and other components of the Community fishing fleet within the territory of that Member State. The Member States shall ensure that except where derogations and exclusions are granted under Article 5 (4) and (6) respectively, the data submitted shall cover all landings of the fishery products listed in Annex I in that calendar month. However, sampling techniques may be used to estimate up to 10 % by weight of the fishery products landed in that month. These sampling techniques shall be reported under the provisions of Articles 5 (1) and (2). Article 2 The data referred to in Article 1 shall be submitted to the Commission within six months of the end of the month covered. Article 3 1. The fishery products for which data submissions are required under Article 1 are listed in Annex I. However Member States may submit data for additional individually identified fishery products. The data for products of minor importance in a Member State need not be individually identified in the submissions but may be included in an aggregated item provided that the weight of the products thus recorded does not exceed 10 % by weight of the total landings in that Member State in that month. 2. Definitions to be used for the units of weight and average price, the destination and presentation of the products are given in Annex II. 3. The list of products in Annex I and the definitions in Annex II may be amended in accordance with the procedure laid down in Article 6. Article 4 1. Member States shall submit the data to the Commission referred to in Articles 1 and 2 in the form shown in Annex III. 2. The data may be submitted on magnetic medium, the format of such submissions being agreed between the Member States and the Commission. Article 5 1. Within 12 months of the entry into force of this Regulation, Member States shall submit a report to the Commission describing how the data on landings are derived and shall indicate the representativity and reliability of these data. The Commission, in collaboration with the Member States, shall draw up a summary of these reports. 2. Member States shall inform the Commission of any modifications to the information provided under paragraph 1 within three months of their introduction. 3. In the event that the methodological reports referred to in paragraph 1 show that a Member State cannot immediately meet the requirements of this Regulation and that changes in survey techniques and methodology are necessary, the Commission can fix, in cooperation with the Member State concerned, a transitional period up to a maximum of three years from the date of entry into force of this Regulation, during which the programme of this Regulation is to be achieved; during this transitional period, temporary derogations exempting a Member State from the provisions of this Regulation may be accorded for up to a maximum of three years. The Commission shall inform all Member States of these derogations using the procedure laid down in paragraph 7. 4. In cases where the inclusion of a particular sector of the fisheries of a Member State would cause difficulties to the national authorities incommensurate with the importance of that sector, a derogation may be granted, in accordance with the procedure laid down in Article 6, permitting that Member State to exclude data for that sector from the national data submissions. 5. The derogations granted pursuant to paragraph 4 shall be for a maximum of three years but may, however, be extended by further three-year periods. In submitting a request for an extension, the Member State shall forward to the Commission the results of a sample survey showing the problems encountered in the application of the Regulation to the total landings of that Member State. The requests shall then be subject to the procedure laid down in Article 6. 6. Data on landings in small ports can, at the reasoned request of a Member State to be addressed to the Commission within 12 months of the entry into force of this Regulation, be excluded from national data submissions under the following conditions. The exclusion shall be granted if the submission of the requested data would cause difficulties for the national authorities incommensurate with the importance of overall landings and if the corresponding products landed are only locally marketed. A list of the ports concerned shall be drawn up for each relevant Member State in accordance with the procedure laid down in Article 6. Member States concerned will submit to the Commission every three years from the entry into force of the Regulation a report containing all relevant information, so as to permit the Standing Committee on Agricultural Statistics set up by Decision 72/279/EEC (6) to examine and, if need be, to revise, in accordance with the procedure laid down in Article 6, the criteria and lists mentioned in the second subparagraph hereof. 7. Methodological reports, transitional arrangements, data availability, data reliability and other relevant issues connected with the application of this Regulation shall be examined once a year within the competent Working Group of the Agricultural Statistics Committee. Article 6 1. Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the Standing Committee on Agricultural Statistics, hereinafter referred to as the 'Committee' either on his own initiative or at the request of the representative of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the EEC Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee. (b) If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If on the expiry of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 May 1991. For the Council The President R. STEICHEN (1) OJ No C 214, 21. 8. 1989, p. 21. (2) OJ No C 113, 7. 5. 1990, p. 216. (3) OJ No L 379, 31. 12. 1981, p. 1. (4) OJ No L 282, 2. 10. 1989, p. 1. (5) OJ No L 20, 27. 1. 1979, p. 1. (6) OJ No L 179, 7. 8. 1972, p. 1. ANNEX I LIST OF FISHERY PRODUCTS FOR WHICH DATA SUBMISSIONS ARE REQUIRED Code Species Presentation CDZ Cod (Gadus morhua, Boreogadus saida, Gadus ogac) Fresh whole Fresh gutted Frozen unfilleted Frozen fillets Salted HAD Haddock (Melanogrammus aeglefinus) Fresh whole Fresh gutted Frozen unfilleted Frozen fillets POK Saithe (Coalfish) (Pollachius virens) Fresh whole Fresh gutted Frozen unfilleted Frozen fillets HKE Hake (Merluccius spp.) Fresh whole Fresh gutted Frozen whole Frozen headed and gutted Frozen fillets Frozen, other WHG Whiting (Merlangius merlangus) Fresh whole Fresh gutted Frozen unfilleted Frozen fillets LNZ Ling (Molva spp.) Fresh whole Fresh gutted Frozen unfilleted Frozen fillets POL Pollack (Pollachius pollachius) Fresh whole Fresh gutted Frozen unfilleted Frozen fillets BIB Pouting (Trisopterus luscus) Fresh NOP Norway pout (Trisopterus esmarkii) Fresh WHB Blute whiting (Micromesistius poutassou) Fresh PLE Plaice (Pleuronectes platessa) Fresh whole Fresh gutted Frozen unfilleted Frozen fillets SOL Sole (Solea vulgaris) Fresh whole Fresh gutted Frozen unfilleted Frozen fillets MEG Megrim (Lepidorhombus spp.) Fresh Frozen unfilleted DAB Dab (Limanda limanda) Fresh Frozen LEM Lemon sole (Microstomus kitt) Fresh Frozen RED Redfish (Sebastes spp.) Fresh Frozen unfilleted Frozen fillets MNZ Monkfish (Lophius spp.) Fresh whole Fresh tails Frozen tails BOZ Bogue (Boops spp.) Fresh Frozen PIC Picarel (Spicara (= Maena) spp.) Fresh Frozen CGZ Conger eel (Conger spp.) Fresh Frozen GUX Gurnard (Triglidae) Fresh Frozen MUL Mullet (Mugilidae) Fresh Frozen HER Herring (Clupea harengus) Fresh Frozen unfilleted Frozen fillets PIL Sardine (Sardina pilchardus) Fresh Frozen ANE Anchovy (Engraulis spp.) Fresh Frozen SPR Sprat (Sprattus sprattus) Fresh ALB Albacore (Thunnus alalunga) Fresh Frozen YFT Yellowfin tuna (Thunnus albacares) Fresh Frozen SKJ Skipjack tuna (Katsuwonus pelamis) Fresh Frozen BET Big-eye tuna (Thunnus obesus) Fresh Frozen BFT Bluefin tuna (Thunnus thynnus) Fresh Frozen SWO Swordfish (Xiphius gladius) Fresh Frozen TUN Other tuna (Thunnini) Fresh Frozen MAC Atlantic mackerel (Scomber scombrus) Fresh Frozen MAZ Other mackerel (Scomber japonicus, Scomber australasicus) Fresh Frozen JAX Horse mackerel (Trachurus spp.) Fresh Frozen SRX Skate and ray (Rajiformas) Fresh Frozen DGZ Dogfish (Squalus acanthias, Scyliorhinus spp.) Fresh Frozen NEP Norway lobster (Nephrops norvegicus) Fresh whole Fresh tails Frozen tails CNZ Shrimps (Crangon spp.) Fresh Frozen PDZ Prawns (Pandalidae) Fresh Frozen CRE Edible crab (Cancer pagurus) Fresh Frozen CRS Swimcrab (Portunus spp.) Fresh LBE European lobster (Homarus gammarus) Fresh Frozen tails SCE Common scallop (Pecten maximus) Fresh SQC Common squid (Loligo spp.) Fresh Frozen, cleaned Frozen, not cleaned SQX Shortfin and flying squid (Todarodes saggittatus, Illex spp.) Fresh Frozen, cleaned Frozen, not cleaned OMZ Squid (other) (Omnastrephidae) Fresh Frozen, cleaned Frozen, not cleaned OCZ Octopus (Octopus spp.) Fresh Frozen CTL Cuttlefish (Sepia officinalis, Rossia macrosoma, Sepiola rondeleti) Fresh Frozen FIN Other fish Fresh Frozen CRU Other crustaceans Fresh Frozen MOL Other molluscs Fresh Frozen ANNEX II DEFINITIONS TO BE USED IN THE SUBMISSION OF DATA ON LANDINGS OF FISHERY PRODUCTS Units Weight: The weight recorded shall be the weight of the product as landed. The weight should be recorded in tonnes with one place of decimals. Average price: The average price is to be reported in national currency per tonne. For products not immediately sold the average price should be estimated, using an appropriate method. Destination Human consumption: Included here are all products which are sold at first sale for human consumption or which are landed under contract or other agreement for human consumption. Excluded are quantities destined for human consumption but which, at the moment of first sale, due to market conditions, hygiene regulations or similar causes, are withdrawn from the market for human consumption. Industrial uses: Included here are all products specifically landed for reduction to meal and oil or for consumption by animals plus quantities which, although originally destined for human consumption, are not sold for this purpose at first sale. Presentation Fillets refers to strips of flesh cut parallel to the backbone of the fish and consisting of the right or left side of the fish, provided that the head, viscera, fins (dorsal, anal, caudal, ventral, pectoral) and bones (vertebrae or large backbone, ventral or costal, bronchial or stirrup bones, etc.) have been removed and the two sides are not connected, for example by the back or stomach. Whole fish refers to ungutted fish. Cleaned refers to squid where the arms, head and internal organs have been removed from the body. Frozen fish are fish that have been subjected to freezing in a manner to preserve the inherent quality of the fish by reducing the average temperature to -18 ° C or lower and which are then kept at a temperature of -18 ° C or lower. Fresh fish are fish that have not been preserved, cured, frozen or otherwise treated other than chilled. They are generally presented whole or gutted. Salted fish are fish often in gutted and headed form, that are preserved in salt or brine. Nationality and coverage The data are to include all products landed by Community fishing vessels in ports of the reporting Member State. The reporting Member State is not required, under the provisions of this Regulation, to report the landings of its vessels in ports other than the national ports. The data are to include products discharged within the territory of the Member State and covered by document T2M referred to in Commission Regulation (EEC) No 137/79. Also to be included are products trans-shipped to vessels of third countries from Community fishing vessels and other components of the Community fishing fleet and which are discharged within the territory of that Member State. Community vessels are vessels flying the flag of, or registered in, a Community Member State. ANNEX III FORMAT FOR THE SUBMISSION OF DATA PURSUANT TO ARTICLE 1 LANDING STATISTICS Landings for the month of 19. . Country Species Quantity Price For human consumption: Cod (CDZ) Fresh whole Fresh gutted Frozen unfilleted Frozen fillets Salted Haddock (HAD) Fresh whole Fresh gutted Frozen unfilleted Frozen fillets Saithe (POK) Fresh whole Fresh gutted Frozen unfilleted Frozen fillets Hake (HKE) Fresh whole Fresh gutted Frozen whole Frozen fillets Frozen gutted & headed Frozen, other Whiting (WHG) Fresh whole Fresh gutted Frozen unfilleted Frozen fillets Ling (LNZ) Fresh whole Fresh gutted Frozen unfilleted Frozen fillets Pollack (POL) Fresh whole Fresh gutted Frozen unfilleted Frozen fillets Plaice (PLE) Fresh whole Fresh gutted Frozen unfilleted Frozen fillets Sole (SOL) Fresh whole Fresh gutted Frozen whole Frozen fillets Megrim (MEG) Fresh Frozen Dab (DAB) Fresh Frozen Lemon sole (LEM) Fresh Frozen Redfish (RED) Fresh Frozen whole Frozen fillets Monkfish (MNZ) Fresh whole Fresh tails Frozen tails Bogue (BOZ) Fresh Frozen Picarel (PIC) Fresh Frozen Conger eel (CGZ) Fresh Frozen Gurnard (GUX) Fresh Frozen Mullet (MUL) Fresh Frozen Herring (HER) Fresh Frozen whole Frozen fillets Sardine (PIL) Fresh Frozen Anchovy (ANE) Fresh Frozen Albacore (ALB) Fresh Frozen Yellowfin tuna (YFT) Fresh Frozen Skipjack tuna (SKJ) Fresh Frozen Bigeye tuna (BET) Fresh Frozen Bluefin tuna (BFT) Fresh Frozen Swordfish (SWO) Fresh Frozen Other tuna (TUN) Fresh Frozen Atlantic mackerel (MAC) Fresh Frozen Other mackerel (MAZ) Fresh Frozen Horse mackerel (JAX) Fresh Frozen Skate and ray (SRX) Fresh Frozen Dogfish (DGZ) Fresh Frozen Norway lobster (NEP) Fresh whole Fresh tails Frozen tails Shrimps (CNZ) Fresh Frozen Prawns (PDZ) Fresh Frozen Edible crab (CRE) Fresh Frozen Swimcrab (CRS) Fresh European lobster (LBE) Fresh Frozen tails Common scallop (SCE) Fresh Common squid (SQC) Fresh Frozen clean Frozen not clean Shortfin and Flying squid (SQX) Fresh Frozen clean Frozen not clean Squid (other) (OMZ) Fresh Frozen clean Frozen not clean Octopus (OCZ) Fresh Frozen Cuttlefish (CTL) Fresh Frozen Other fish (FIN) Fresh Frozen Other molluscs (MOL) Fresh Frozen Other crustaceans (CRU) Fresh Frozen For industrial uses: Cod (CDZ) Haddock (HAD) Saithe (POK) Whiting (WHG) Pouting (BIB) Norway pout (NOP) Blue whiting (WHB) Herring (HER) Sprat (SPA) Other species